DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 1, 11 and 20 have been considered and found persuasive due to amendments, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kim et al. (US 2006/0122837) teaches a voice interface system and a speech recognition method, which can be employed in applications such as intelligent robots, can provide natural voice communication, and can improve speech recognition performance. A voice interface server of the voice interface system includes a speech recognition module for performing speech recognition using voice data and detecting a speech recognition error; and an H/O error handling module for obtaining a speech recognition result from a human operator when the speech recognition module detects a speech recognition error. 
Perez et al. (US 2017/0316777) teaches generating dialogs for learning a dialog policy includes, for each of at least one scenario, in which annotators in a pool of annotators serve as virtual agents and users, generating a respective dialog tree in which each path through the tree 
The difference between the prior art and the claimed invention is that Kim and Perez do not explicitly teach displaying, to a human annotator via an annotation interface, a dialogue including a user utterance and a candidate action defining one or more computer-implemented steps to be performed responsive to the user utterance, the dialogue accessed from an application executing on a server computer, the candidate action provided by a learning model, and the candidate action including an error in a particular computer- implemented step of the one or more computer-implemented steps of the candidate action to be performed responsive to the user utterance.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include displaying, to a human annotator via an annotation interface, a dialogue including a user utterance and a candidate action defining one or more computer-implemented steps to be performed responsive to the user utterance, the dialogue accessed from an application executing on a server computer, the candidate action provided by a learning model, and the candidate action including an error in a particular computer- implemented step of the one or more computer-implemented steps of the candidate action to be performed responsive to the user utterance. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656